DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 59, 66, and 73 have been additionally amended according to an Examiner-Initiated interview held on 06/02/2021 to allow an Examiner’s Amendment to address typographical issues. 
A Corrected Notice of Allowance has been presented in order to fix the typographical issues in the Notice of Allowance filed on 05/27/2021. Periods have been added to the end of dependent claims 59, 66, and 73. The typographical issues are addressed by Examiner’s amendments, permission was granted to the Examiner by Attorney Miranda Sooter during Examiner-Initiated interview held on 06/02/2021. 
Claims 58-86 are still presented for examination.

Amendment
The present Office Action is based upon the original patent application filed on 02/25/2019 as modified by the amendment filed on 06/02/2021 and by Examiner’s Amendment.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Miranda Sooter on 06/02/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 59, 66, and 73 are additionally Amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Miranda Sooter on 06/02/2021. The Examiner's amendment includes amending the claims to ensure any typographical issues have been addressed.

The application has been amended as follows: 
IN THE CLAIMS:

59.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 58,
wherein the term, timing, and constraints for how and when the promotion may be redeemed comprise limitations on liability, conditions for eligibility, and warnings that a merchant places on the promotion, and further comprises an indication that the promotion must be redeemed prior to a specified deadline, for a specific good, service or experience.

66.	(Currently Amended by Examiner’s Amendment) The method of Claim 65,
wherein the term, timing, and constraints for how and when the promotion may be redeemed comprise limitations on liability, conditions for eligibility, and warnings that a merchant places on the promotion, and further comprises an indication that the promotion must be redeemed prior to a specified deadline, for a specific good, service or experience.

73.	(Currently Amended by Examiner’s Amendment) The computer program product of Claim 72, wherein the term, timing, and constraints for how and when the promotion may be redeemed comprise limitations on liability, conditions for eligibility, and warnings that a merchant places on the promotion, and further comprises an indication that the promotion must be redeemed prior to a specified deadline, for a specific good, service or experience.


Allowable Subject Matter
Claims 58-86 are allowed. See Notice of Allowance filed on 05/27/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 2, 2021